DETAILED ACTION
This office action is in response to the amendments to the claims filed on 26 August 2021.  Claims 1 – 11 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 – 8 are objected to because of the following informalities:
In Re Claim 5, the phrase “the center of opening” would be clearer if replaced with the phrase --the center of the opening--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 1, the limitation “convex” in Line 6 is not supported by the originally filed specification, and therefore constitutes new matter.  Applicant’s surface 121 has been described as curved on Page 8 of applicant’s specification, but there is no mention of convex.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (PG Pub US 20130071238 A1) in view of Shirotori (US Patent 4,818,907 A) and further in view of Aiello (PG Pub US 20140301828 A1).

In Re Claim 1, Lu discloses A cooling fan (Figure 1B), comprising: a fan shell comprising a base plate (120B) and a shell cover (120T), wherein the base plate (120B) and the shell cover (120T) are combined with each other to form an inner space (121) and an air channel (101, bounded by 123, 120B and 120T), wherein the base plate (120B) has a first surface (adjacent to the bottom of impeller 110 in Figure 2) facing the inner space (121 – see Figure 2) and a second surface (bottom most horizontal surface in Figure 2) opposite to the first surface (i.e. the outside surface of base plate), wherein the shell cover (120T) extends along the air channel (in the portion labeled B21) to form a curved surface (125, see paragraph [0024]: “125 curvedly extends from the side wall 123 into the housing toward the outlet 122”) that extends inwards toward the inner space (see paragraph [0024]: “125 curvedly extends from the side wall 123 into the housing toward the outlet 122”; ); a plurality of blades (111, Figure 2) disposed in the inner space (121); wherein the shell cover (120T) comprises at least one guiding slot (127) and at least one auxiliary inlet (124) disposed in the at least one guiding slot (127), and the at least one guiding slot (127) slopes from the surface of the shell cover (120T, portion B21) toward the at least one auxiliary inlet (124) (paragraph [0023]: “Each guiding groove 127 comprises an inclined guiding slope 128”) which communicates with the air channel (paragraph [0023]: “auxiliary flow 102 is guided by the guiding grooves 127, and enters the housing 120”).
Although Lu depicts that the impeller (110) has a central hub (see where label 110 points to in Figure 1B) which typically has a hollow interior space for a driving motor, and a pressurization start (B4) and pressurization end (“L” in figure 1A), however, Lu does not disclose that the shell cover has a convex curved surface gradually sloped downward, and Lu does not explicitly disclose the motor inside the hub (which is installed in the inner space).  Lu further does not disclose that the second surface has a receiving space (having recessed zone and hollow zone) for a printed circuit board (PCB).
Nevertheless, with reference to the embodiment of Figures 5 and 6, Shirotori discloses a central hub (4) of a rotating assembly that is driven by a motor (20, 17 in Figure 1) that is installed inside the central hub (4).

    PNG
    media_image1.png
    666
    1168
    media_image1.png
    Greyscale

Annotated Figure 2 of Lu and Figure 1 of Shirotori
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to install the motor as taught by Shirotori 
Shirotori further discloses a base plate (1 in Figure 1) having a first surface (facing the hub 4) and a second surface (bottom surface of 1 which receives PCB 19) opposite to the first surface (facing the hub 4); wherein the second surface (bottom most horizontal surface in Figure 2) has a receiving space comprising a recess zone (where PCB 19 is disposed) and a hollow zone (1a or 1b - where sensors 5 and 6 project into); and a printed circuit board (19 and 26 combined) disposed in the receiving space (as depicted in Figure 5), the printed circuit board (19, 26) is flush with the second surface (exposed surface of 26 is flush with the bottom most surface of 1 as depicted in Figure 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the base plate of Lu to incorporate a recess zone for a PCB and a hollow zone for a sensor as taught by Shirotori for the purpose of controlling the rotational speed (Column 2, Line 66 – Column 3, Line 3 of Shirotori) by providing rotor position feedback (via a Hall sensor) to the motor controller.
Lu and Shirotori however, do not disclose that the shell cover (120T) has a convex curved surface gradually sloped downward. 

    PNG
    media_image2.png
    888
    1578
    media_image2.png
    Greyscale

Annotated Figures 1A and 2C of Aiello
Nevertheless, Aiello discloses a shell cover (102) that has a convex curved surface gradually sloped downward (see annotated figures 1A and 2C above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the shell cover of Lu / Shirotori such that it has a convex curved surface gradually sloped downward as taught by Aiello for the purpose of avoiding rubbing between the fan blades and cover during all operation modes of the fan including spin-up and spin-down (see paragraph [0034] of Aiello).

    PNG
    media_image3.png
    860
    1160
    media_image3.png
    Greyscale

Annotated Figure 1A of Lu
In Re Claim 2, Lu, Shirotori and Aiello disclose all the limitations of Claim 1, and Lu further teaches that the air channel (101, bounded by 123, 120B and 120T) has an outlet (the annotated triangle in Figure 1A reproduced above designates the outlet), a first pressurization zone (B1, B11), and a second pressurization zone (B2, B21) communicating with the first pressurization zone (at B3), the first and the second pressurization zones are located at opposite sides of the inner space (121) (in Figure 1A, the first pressurization zone B1 extends counterclockwise around inner space 121 starting from B3, the second pressurization zone B2 extends clockwise around inner space 121 starting from B3; therefore they are disposed on opposite sides of the inner space 121), wherein the air channel has a channel width (annotated “H1” and “H2” 

In Re Claim 3, Lu, Shirotori and Aiello disclose all the limitations of Claim 1, and Lu further teaches that the curved surface (125, see paragraph [0024]: “125 curvedly extends from the side wall 123 into the housing toward the outlet 122”) is disposed in the second pressurization zone (as evidenced in annotated Figure 1A above where B3 marks the start of the second pressurization zone and the dashed line marks the end of the second pressurization zone).

In Re Claim 4, Lu, Shirotori and Aiello disclose all the limitations of Claim 2, and Lu further teaches that the plurality of blades (111) are protruded (Figure 1B depicts that each blade protrudes in a radial direction) and exposed (they are visible in Figure 1B in 

    PNG
    media_image4.png
    860
    1160
    media_image4.png
    Greyscale

Annotated Figure 1A of Lu
In Re Claims 5 and 6, Lu, Shirotori and Aiello disclose all the limitations of Claim 4, and Lu further teaches that an angle (annotated above) defined by a vertex of the center of the opening (i.e. the center point that represents the impeller axial direction A1 in Figure 2 provides a point for defining angle θ in Figure 1B), a line segment from the center of the opening to the pressurization start (annotated “line” above, one of the lines that define the angle θ meet at a vertex), and a line segment (annotated “dashed line” above) from the center of the opening to the pressurization end.  The annotated angle defined by the annotated line in the annotated Figure 1A of Lu above is 125 

In Re Claim 9, Lu, Shirotori and Aiello disclose all the limitations of Claim 1, and Lu further teaches that the at least one guiding slot (127) and the at least one auxiliary inlet (124) are adjacent to an outlet (see dark triangle in annotated Figure 1A reproduced above).

In Re Claim 10, Lu, Shirotori and Aiello disclose all the limitations of Claim 1, and Lu further teaches that the at least one guiding slot (127) and the at least one auxiliary inlet (124) are adjacent to the same location that Aiello teaches is a convex curved surface, so in the modified apparatus, the guiding slot (127) and the auxiliary inlet (124) of Lu are adjacent to the convex curved surface of Aiello.

In Re Claim 11, Lu, Shirotori and Aiello disclose all the limitations of Claim 1, and Lu further teaches that the at least one guiding slot (127) and the at least one auxiliary inlet (124) are plural in number (there are 3 depicted in Figure 1B), wherein the at least one guiding slots (three guiding slots 127) and the at least one auxiliary inlets (three auxiliary inlets 124) are disposed correspondingly (they are sequentially arranged adjacent to each other near the outlet as depicted) along the air channel (101, bounded by 123, 120B and 120T).


Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (PG Pub US 20130071238 A1) in view of Shirotori (US Patent 4,818,907 A) and further in view of Aiello (PG Pub US 20140301828 A1) and as evidenced by Seki (PG Pub US 20070212218 A1).
In Re Claims 7 and 8, Lu, Shirotori and Aiello disclose all the limitations of Claim 5, and Lu further teaches that the air channel (101, bounded by 123, 120B and 120T) is located at a periphery of the inner space (i.e. circumference of 121), wherein a flow cross section having a cross section area is defined by cutting the air channel along a profile line (“ II-II’ “ in Figure 1B) passing through the center of the opening (cross section at “ II-II’ ” in Figure 1B is shown in Figure 2).

    PNG
    media_image5.png
    321
    695
    media_image5.png
    Greyscale

Annotated Figure 2C of Aiello
Although Lu does not teach that the convex curved surface has a curved cross section in the cross section view defined by cutting the air channel along the profile line, however, Aiello discloses a cross section view defined by cutting the air channel along 
Although the claimed ratio range for the curved cross section area to the flow cross section area of 1 % to 5 %, and specific value of 3 % is not disclosed by Aiello, the cross section area ratio is a variable that affects resulting noise levels during operation (as evidenced by Seki in paragraph [0071] and Figures 3 and 5).  The ratio of the curved cross section area to the flow cross section area ranging from 1% to 5%, and a specific value of 3 % would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 



Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746